Citation Nr: 9925961	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for hiatal hernia, with 
gastrointestinal reflux disease and history of peptic 
ulcer disease.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is the VA recognized guardian of the veteran, 
who served on active duty from May 1952 to April 1954.  The 
veteran has been rated as incompetent by VA since January 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between a currently demonstrated psychiatric disorder and 
service.

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated hypertension and service.

3.  There has been no establishment of an etiologic nexus 
between any currently demonstrated gastrointestinal disorder; 
including hiatal hernia, gastroesophageal reflux disease, and 
history of peptic ulcer disease; and service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim regarding service connection for an acquired 
psychiatric disability.  38 U.S.C.A.  5107 (West 1991).

2.  The appellant has not submitted evidence of a well-
grounded claim regarding service connection for hypertension.  
38 U.S.C.A.  5107 (West 1991).  

3.  The appellant has not submitted evidence of a well-
grounded claim regarding service connection for a 
gastrointestinal disorder; including hiatal hernia, 
gastroesophageal reflux disease, and history of peptic ulcer 
disease.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered concerning these issues 
is whether or not the appellant has presented evidence of 
well-grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
she has not presented such claims, the appeal must fail and 
there is no duty on the VA to assist her in the development 
of the claims because such additional development would be 
futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases, including any psychosis; cardiovascular 
disease, including hypertension; and peptic ulcer disease may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The majority of the veteran's service medical records are not 
available, apparently having been lost in a fire at the 
National Personnel Records Center in 1973.  Attempts to 
obtain reports from additional sources have resulted in daily 
sick reports that show that the veteran was treated for an 
unnamed disability in February 1953.  No abstracts of 
hospitalizations from the Office of the Surgeon General were 
found.  Also of record is the report of the veteran's 
examination for separation from service that showed no 
psychiatric, gastrointestinal, or cardiovascular abnormality.  
The veteran's blood pressure reading was 120/80.  It was 
commented that there was nothing present in the veteran's 
personal medical history of clinical significance.  

Medical records of treatment subsequent to service do not 
show any evidence of psychiatric, cardiovascular or 
gastrointestinal disease within one year of the veteran's 
discharge from active duty.  The earliest treatment that is 
documented is contained in a statement from A.M. Portalatin, 
M.D., who, in February 1996, indicated that the veteran had 
been treated for hypertension and other ailments (the 
handwriting was illegible for some words) beginning in 1971.  
This is many years after service and is not related by Dr. 
Portalatin to service.  Private outpatient treatment records 
show elevated blood pressure readings and treatment for a 
nervous disease from 1982 to 1984, but the disabilities are 
not related to service.  Similarly, a November 1985 statement 
from Frank H. Benitez Rivera, M.D., showing treatment for 
schizophrenia, diabetes mellitus and malignant hypertension 
since March 1985, does not relate these disorders to service.  

Several examinations were conducted by VA over the years.  
The earliest dates from May 1985 and shows diagnoses of 
organic brain syndrome, major depression, and arterial 
hypertension.  A report of hospitalization at a VA facility, 
dated from June to September 1985, also includes diagnoses of 
major depression and arterial hypertension.  On examination 
in 1987, the diagnoses included organic mental syndrome, 
dementia, Alzheimer's disease with depression and psychotic 
features; peptic ulcer disease and hiatal hernia; and 
arterial hypertension.  An examination that was performed in 
February 1997 includes diagnoses of arterial hypertension, 
under treatment; hiatal hernia with gastroesophageal reflux, 
by history; and organic mental disorder, presenile dementia.  
None of these examination reports relate these disabilities 
to the veteran's period of service. 

Statements, dated in 1995, have been received from two men 
who state that they served with the veteran during 1952 and 
1953.  They both indicate that they recall that the veteran 
was hospitalized during 1952 on a train that was utilized as 
a hospital.  They stated that the veteran was treated for a 
nervous condition, stomach problems and hypertension.  A 
statement, dated in January 1997, has also been received from 
the veteran's spouse.  She indicated that the veteran started 
to receive treatment for a stomach disorder, nervous 
disorder, and high blood pressure soon after he returned from 
service in Korea.  She also stated that the veteran "goes on 
living the Korean War."  

To be deemed well grounded, a claim for service connection 
must be supported by evidence, not just allegations.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  While attempts have 
been made to establish that the veteran received treatment 
for the claimed conditions during service, the lay statements 
submitted are not sufficient to do so.  In this regard, it is 
noted that they are in contradiction with the report of the 
veteran's examination for separation from service wherein it 
was stated that there was nothing in the veteran's medical 
history of clinical significance.  Moreover, there was no 
abstract of an in-service hospitalization during service and 
the VA examination reports dated in 1985 and 1987 do not 
mention any history of hospitalization during service.  The 
Board finds that, had the veteran been hospitalized for one 
month during service, it would have been noted at some time 
prior to the veteran's claim for service connected benefits.  

For the claims to be well grounded, the appellant would have 
to submit competent medical evidence of causality between 
incidents of service and the disability for which service 
connection is claimed.  Grivois v. Brown, 6 Vet. App. 136 
(1994).  No medical opinion relating any of the claimed 
disorders to service has been forthcoming.  Therefore, the 
claims are not found to be plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of the claims.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claims for service connection for an acquired psychiatric 
disorder, hiatal hernia, with gastrointestinal reflux disease 
and history of peptic ulcer disease and hypertension are 
denied as not well grounded.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

